           Case 3:21-cv-00500-KAD Document 9 Filed 05/07/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



JOSSEAN CRISPIN,                                  :
   Plaintiff,                                     :
                                                  :
    v.                                            :           Case No. 3:21-cv-500 (KAD)
                                                  :
O’MEARA, et al.                                   :
  Defendants.                                     :



                                MEMORANDUM OF DECISION

         The plaintiff. Jossean Crispin (“Crispin”), sought to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915 in this civil rights action. On May 3, 2021, the court denied Crispin’s

motion to proceed in forma pauperis and directed him to pay the filing fee to commence this

action. Crispin now seeks reconsideration of that decision.

         “The standard for granting [a motion for reconsideration] is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data that

the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted). This District’s Local Rule state that: “Such motions will generally be denied

unless the movant can point to controlling decisions or data that the court overlooked in the

initial decision or order” and require that the motion “be accompanied by a memorandum setting

forth concisely the controlling decisions or data the movant believes the court overlooked.” D.

Conn. L. Civ. R. 7(c)1. “Reconsideration is not intended for the court to reexamine a decision

or the party to reframe a failed motion.” Fan v. United States, 710 F. App’x 23, 24 (2d Cir.
           Case 3:21-cv-00500-KAD Document 9 Filed 05/07/21 Page 2 of 3




2018) (citing Questrom v. Federated Dep't Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y. 2000));

accord Shrader, 70 F.3d at 257 (“[A] motion to reconsider should not be granted where the

moving party seeks solely to relitigate an issue already decided.”).

         Crispin asserts that he was denied permission to proceed in forma pauperis in three cases

and claims that if he pays the $402.00 filing fee in each case, he would have no money left to

purchase “daily necessary necessities” such as toiletries, paper, and envelopes. Doc. No. 8 at 4-

5. As the court previously noted, however, Crispin received over $2,100.00 in deposits to his

inmate account during the preceding six months. Deducting the $480.00 withheld to pay the

filing fees in his other cases, Crispin still had over $1,600.00. Thus, contrary to his statements,

he would not have been left penniless if he paid the $1,206.00 in filing fees for his three new

cases.

         Crispin also argues that the court failed to consider the nearly $800.00 in his PLRA

subaccount and states that the court should demand this money from the Department of

Correction rather than order him to pay the filing fees in his new cases. Under an arrangement

with the court, the Department of Correction assesses 20% of any deposits to Crispin’s inmate

account toward the filing fee of each case in which he is proceed in forma pauperis. Once the

entire fee is collected, the Department of Correction forwards the fee to the court. In 2020,

Crispin was granted leave to proceed in forma pauperis in three cases: Crispin v. Roach, No.

3:20-cv-1184(KAD); Crispin v. Haber, No. 3:20-cv-1209(KAD); and Crispin v. Fortin, No.

3:20-cv-1796(KAD). The money in Crispin’s PLRA subaccount is intended to pay the filing

fees in those cases. Thus, the money is not available to Crispin to pay the filing fees in any new

cases.


                                                  2
          Case 3:21-cv-00500-KAD Document 9 Filed 05/07/21 Page 3 of 3




       Crispin has not identified any law or facts overlooked by the court in denying his motion

to proceed in forma pauperis. Crispin’s motion for reconsideration [Doc. No. 8] is DENIED.

Crispin shall submit the filing fee within twenty (20) days from the date of this order or the case

will be dismissed.

       SO ORDERED at Bridgeport, Connecticut, this 7th day of May 2021.


                                              _____/s/____________________
                                              Kari A. Dooley
                                              United States District Judge




                                                 3
